Title: Abigail Adams to Thomas Boylston Adams, 17 September 1795
From: Adams, Abigail
To: Adams, Thomas Boylston


          
            my Dear Thomas
            Quincy Sepbr 17. 1795
          
          This very Day twelve month You lost sight of your native Land. Your Native Land is not I trust the less Dear to you, tho the account I must give you of some of its inhabitants will not tend to heighten your National Pride or vanity. A real American will remain Such

under all circumstances, and in all Countries, but an Anglo American or a Frenchified American, is an unnatural Character, and they do our Country incredible Mischief.
          The late Treaty between Great Britain and the United states, has excited all the Malovelence and awakened all the animosity of the Democratick Societies throughout the United States. tis Death to their hopes. it blast all their projected schemes of War. the sparks which lay smotherd during the negotiation of the Treaty, now burst forth with renewed vigor. the rekindled Flames are blown by the four winds of Heaven from one capital to an other, from Portsmouth in N hampshire to savannah in Georgia. Falshood and Faction have as usual united their forces, and poor mr Jay has sufferd a smithfield Martrydom, in most of the Capitals. Boys and the Rabble are the only Actors in these Scenes, but the fowl Stock from which they originate may be traced beyond the American shore.
          The Presidents answer to the Town of Boston, appeard to stop the conflagration & to allay the turbelent passions of the people. Such was the universal confidence in his wisdom and integrity, but foreign influence, and private ambition, reard again their Heads and leveld their shafts at the Head and Heart of the President himself— possessing no political abilities, and despiseing and contemning the Voice of the people, their Aim is to render the President Suspected and to injure his Character and weaken the confidence of the people in him, but in this I trust they are deceived like Mount Atlas. the Billows will burst at his feet, Whilst firm unshaken and steady he persues one steady course of impartial Justice and Equity, permitting neither French or British insolence to insult our Country. where the Responsibility lies with him, this will appear by the late revocation of the British consuls Exequator at Rhode Island for transmitting an insolent and threatning Letter from the Captain of a British frigate to the Governour of that State.
          The News papers of from all parts of the states abound with publications upon the Treaty. Some able Writers have appeard in Defence. Camillus takes it up upon the Broadest basis—goes more particularly into its Merrits, and learnedly defends it. his vindication will Swell to a volm. his 13 Number has appeard and he has advanced only to the 4 or 5 article of the Treaty.— col Hamilton is the reputed Author. I will send this with some other pamphlets directly to England, where I prisume you will be when this reaches you—
          it will be more agreable to you to pass the winter in England than

in Holland I presume. Your Brother is directed there I am inform’d, and tho he must learn how illiberally the Treaty has been handled in America, he will not shrink from the Duty assignd him, tho he shares the abuse in common with the wiseest & best statesmen of our country.
          I inclose to you the first part of the Echo. I did not observe a curtius, untill I had cut it off, so I send it, tho mutilated. Mr King is said to be the writer the Second part of the Echo I inclosed in a Letter to your Brother a week ago. I do not venture upon whole News papers because I cannot get a direct conveyance. the Eclogue has netled the Parties, and been the occasion of some Riots in Boston, such as breaking the windows where the Editor of the paper lives. Jarvis’s hopefull Heir assaulted Paine on Sunday & beat him. Paine is blamed for not breaking his Bones, but Paine can write better than fight. Honestus […] Austin was obliged to come out in his own Chronical & declare publickly that he was an Enemy to Mobs, as they injured the cause of Liberty, and disturbed the peace of society.
          I ought to enumerate to you, and acknowledge the recept of your several Letters, that of 19 April I received at N York, and had the satisfaction of communicating it to several Friends, amongst whom was the late Secretary of the Treasury, who returnd it with many flattering compliments, upon the correct stile and Elegant composition, as well as the Judicious remarks and observations, at the same time plumeing himself upon his own penetration, having as he Said always predicted, that the young Gentleman was possessd of Genius and talents. these observation could not fail to gratify the fond heart of an affectionate Mother, who was conscious, that the letter, and writer meritted all that was bestowed. let it be a stimulous to you my Dear Thomas to improve and cultivate those talents, which will become more and more valuable, matured by Time judgment and experience, and which promise to your country future usefullness.
          The next Letter was May 17 and containd your observations upon the fine Arts. as you View them oftner, you will find your taste for them increase
          I always derive a pleasure at this Distance of Time from the recollection of many of the Paintings which I saw when abroad. Claud Laureigns Sun rising & sitting, allways delighted me, as well as the paintings of snyers fruit and Game. I found the wise Mans

observations true, that the Eye was not satisfied by Seeing, and as shakespear said upon an other occasion
          
            “increase of Appetite grew from what it fed on”
          
          I have almost come to the End of my paper without, assureing you of the Health of our Friends, and of their desire to be kindly rememberd to you
          your affectionate Mother
          
            A. Adams
          
        